DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       RICARDO LEE WHYMS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1056

                              [July 15, 2021]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey D. Gillen,
Judge; L.T. Case No. 502001CF008755CXXXMB.

  Ricardo Lee Whyms, Crawfordville, pro se.

  No appearance required of appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.